Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 04/26/2022, wherein Claim 1 was amended. The objection for informal claim language made in the previous office action have been withdrawn, in view of the amended claims. Claims 1-2 and 6-16 remain pending and have been examined below.
Response to Arguments
Applicants arguments filed regarding claim 1 have been fully considered but they are not persuasive. On page 6 the Remarks applicant seems to argue that Makoto does not disclose the basic compound B1 being an alkali hydroxide and that Makoto only discloses the possibility of the basic compound B1 being an alkali hydroxide. However, Makoto does disclose the basic compound being an alkali hydroxide in paragraph 72 (“As the basic compound, organic or inorganic basic compounds containing nitrogen, hydroxides of alkali metals or alkaline earth metals, various carbonates, hydrogen carbonates and the like can be used. For example, alkali metal hydroxides, quaternary ammonium hydroxides or salts thereof, ammonia, amines and the like can be mentioned. Specific examples of alkali metal hydroxides include potassium hydroxide and sodium hydroxide.”), Makoto also discloses the use of other material examples that could be used as the compound B1, however per MPEP 2123(II). Nonpreferred And Alternative Embodiments Constitute Prior Art “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)”. Thus, as mentioned before, the presented arguments are not persuasive. 
In page 6 of Remarks Applicant argues that Makoto does not disclose any reason or motivation to select alkali metal hydroxides in particular. Howeverthis feature is disclosed by Makoto, as Makoto discloses the use of alkali metal hydroxide as a basic compound in the method as noted above, meeting the claim limitations of the present application. It is noted that sincethis feature is not taught or combined from a secondary reference this argument, it does not appear to be ‘germane’ to the argument of needing a motivation or reason to combine. Makoto is presented as the primary reference under the 103 U.S.C rejection, thus motivation or reason for use of the alkali metal hydroxide as a compound is not needed. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “superior polishing performance”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In page 6-7 applicant presented arguments based on the presumption that Makoto does not discloses the use of alkali metal hydroxides as basic compound and presented arguments based on a Declaration of K. Tsuchiya. The declaration under 37 CFR 1.132 filed 04/26/2022 is insufficient to overcome the U.S.C. 103 rejection of claim 1 over Makoto in view of Furukawa as set forth in the last Office action because:  the facts presented are not germane to the rejection at issue. As the demonstration of the polishing effect achieved by using an alkali metal hydroxide as the basic compound B1 in the first polishing slurry is not the rejection at issue. Applicant is reminded that Makoto does discloses the use of an alkali metal hydroxide as the basic compound B1 in Paragraph 72 meeting the claimed limitation as noted above and in the U.S.C. 103 rejection below. 
Although the Applicant's Affidavit states that the invention at bar provides a superior polishing effect of the alkali metal hydroxide as a compound B1 in the first polishing slurry S1, the affidavit is not commensurate in scope with claims and the evidence required for consideration, i.e. evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, etc. See MPEP § 716.01. To be given substantial weight in the determination of obviousness or non-obviousness, there must be a nexus between the merits of the claimed invention and such evidence of secondary considerations. In this case, the applicant is arguing a superior polishing effect and given that the same alkali metal hydroxide is disclosed by Makoto it is unclear how the metal alkali hydroxide as claimed would not provide the same superior polishing effect. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “evaluate polishing rate for a low-resistivity silicon substrate”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Yamada teaches a substrate to be polished with a resistivity of less than 0.01 Q-cm that can be used in addition to a high resistivity substrate (see Col. 13, lines 8-15). Thus, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makoto’s method of polishing a silicon substrate to incorporate Yamada’s teaching of a method of polishing a silicon substrate that includes low resistivity and high resistivity since using different resistivity substrates is known in the art and since doing so would allow for convenient treatment of various substrates for different applications.  
Furthermore, it is respectfully noted that Makoto as modified does not limit the use of his polishing method to high resistivity silicon substrates as the range of resistivity disclosed by Makoto goes from .1 Q-cm to less than 100 Q-cm (¶106) and the range for high resistivity substrates in applicants disclosure is 1 Q-cm or more (¶7 and Claim 9). Thus, Makoto discloses that this method could be used in silicon substrates with varying resistivity and not limited to high resistivity substrates. Additionally, Yamada teaches a range for the low resistivity silicon substrate that meets the claimed range for the low resistivity substrate of claim 9 and per MPEP 2144.05(I). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. By stating the use of a polishing method on a silicon substrate having a resistivity less than 0.01 Q-cm, Yamada directly teaches the use of a polishing method on a substrate with a resistivity of .005 Q-cm or less (.01 Q-cm or less) and also teaches the use of the same polishing method on a substrate with a resistivity of .01 Q-cm or more to less than a 100 Q-cm meeting the claimed range from the applicant as it teaches the same method of polishing being applied to both a high resistivity silicon substrate and a low resistivity silicon substrate. 
With respect to Applicant' s arguments, see Page 8 that the rejection presented for Claims 6-8 and 10-12 should be withdrawn, these claims are not allowable based on their dependence to the independent claims for at least the reasoning provided above.
To help promote expedited prosecution of this case, the Applicant is invited to contact the Examiner to set-up an Interview to discuss the distinguishing features of the invention over the prior art and clarification of the amended claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata Makoto (JP2015185672A, hereinafter "Makoto", See attached machine translation) in view of Furukawa et al (US 2011/0130073 Al, hereinafter “Furukawa”). 
Regarding Claim 1 Makoto discloses a method for polishing a silicon substrate, the method comprising;
 a stock polishing step (Step A ¶19) and a final polishing step (combination of Step B and Step C from ¶19), wherein the final polishing step is a step polishing only a single side of the silicon substrate(See Polishing conditions in ¶107-109, where the Step A is a double sided polishing with the DSM20B-5P-4D machine and the final polishing steps b and c are single sided, single wafer is being references as single sided type polishing from the PNX-332B machine as evidenced by Reference U (Okamoto Webpage See NPL)), the final polishing step comprising: 
supplying a first polishing slurry Si (polishing slurry B, ¶19) and a second polishing slurry S2 (polishing slurry C, ¶19) to the silicon substrate to be polished, switching them in this order through polishing a single side of the silicon substrate (See Polishing conditions in ¶108-109 where step c goes after step b), wherein the first polishing slurry Si comprises an abrasive A1 (abrasive grains, ¶19) and a water-soluble polymer P1 (water-soluble polymer B, ¶19), and a basic compound B1 (See ¶71-75 the polishing slurries contain a basic compound in addition to abrasive grains and a water soluble polymer) wherein the water-soluble polymer Pi is a copolymer having the vinyl alcohol- based polymer chain and the N-vinyl-based polymer chain in the same molecule (Graft --bonded on the same molecule--copolymers for example, grafts obtained by grafting polyvinylpyrrolidone (PVP- N-vinyl) on polyvinyl alcohol polymer (PVA- Vinyl Alcohol), See ¶29; Different examples of water soluble polymers that can be used in the polishing slurries for the polishing steps a, b and c are explained from ¶21 and the one disclosed in ¶29 meets the claimed limitation as explained above), 
and the basic compound B1 is an alkali metal hydroxide (See ¶72). Makoto is silent to switching slurries midway through polishing the silicon substrate and to the first polishing slurry Si shows higher polishing removal rate than the second polishing slurry S2.
Furukawa discloses a polishing method switching slurries midway (halfway, ¶36) through polishing the silicon substrate and the first polishing slurry Si shows higher polishing removal rate than the second polishing slurry S2. (The wafer is first polished with a polishing slurry having a high polishing rate, and the polishing slurry is switched with a polishing slurry having a low polishing rate halfway, ¶36).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to switch the polishing slurry with midway (halfway, ¶36) with a second slurry S2 from Furukawa to reduce the time required for polishing the wafer (¶36). 
Furthermore, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to switch the polishing slurry with high removal rate (high polishing rate, ¶36) Si with a second polishing slurry with a lower removal rate (low polishing rate, ¶36) from Furukawa to increase the productivity without decreasing the flatness and smoothness of the wafer (¶36). 
Regarding Claim 6 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the abrasive A1 has a BET diameter smaller than 60 nm (the average primary particle diameter DP1 used in the slurries is further preferably 60 nm or less, ¶62). 
Regarding Claim 7 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the second polishing slurry S2 comprises an abrasive A2 and a water-soluble polymer P2, and the concentration of the water-soluble polymer P2 in the second polishing slurry S2 (the concentration CC (% by weight) of the water-soluble polymer B in the polishing slurry C) is higher than the concentration of the water-soluble polymer Pi in the first polishing slurry Si (the concentration CB (% by weight) of the water-soluble polymer A in the polishing slurry B is usually preferably 1 × 10-5% by weight ¶47; the concentration CC (% by weight) of the water-soluble polymer B in the polishing slurry C is preferably 1 × 10-4% by weight; ¶48). Makoto discloses in ¶47 and ¶48 the concentrations of the water-soluble polymers and by comparison in all the given preferable concentrations, the concentration of the water-soluble polymer in the second polishing slurry (Water Soluble Polymer C –CC) are higher than the concentration of the water-soluble polymer in the first polishing slurry (Water soluble polymer B- CB) in various of the preferable examples. 
Regarding Claim 8 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the second polishing slurry S2 comprises an abrasive A2 (Slurry C and abrasive grains, ¶19), and the abrasive A2 content in the second polishing slurry S2 is 0.5 % by weight or lower. (¶69)
Regarding Claim 10 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the polishing composition is the first polishing slurry Si or a concentrate thereof. (the polishing composition B is a polishing slurry b or a concentrated solution thereof ¶94)
Regarding Claim 11 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing method wherein the polishing composition is the second polishing slurry S2 or a concentrate thereof. (the polishing composition C is a polishing slurry B or a concentrated solution thereof, ¶94)
Regarding Claim 12 Makoto as modified by Furukawa discloses the method according to Claim 1. Furthermore Makoto as modified discloses the polishing composition set (Kit of Polishing Composition, ¶94) comprising the first polishing slurry Si or a first composition Qi which is a concentrate of Si (the polishing composition B is a polishing slurry B or a concentrated solution thereof ¶94), and the second polishing slurry S2 or a second composition Q2 which is a concentrate of S2 (the polishing composition C is a polishing slurry C or a concentrated solution thereof, ¶94); wherein the first composition Qi and the second composition Q2 are separately stored. (Stored separately from each other, ¶94).
Regarding Claim 13 Makoto as modified discloses the method according to Claim 1, wherein the water-soluble polymer Pi has a weight average molecular weight (Mw) of 20 x 104 or lower. (a water-soluble polymer having an Mw of 30 × 104 or less (typically less than 30 × 104) can be preferably used, ¶38)
Regarding Claim 15 Makoto as modified discloses the method according to Claim 1, wherein the water-soluble polymer Pi is a copolymer having the vinyl alcohol-based polymer chain and the N-vinyl-based polymer chain in one same molecule. (Graft --bonded on the same molecule--copolymers for example, grafts obtained by grafting polyvinylpyrrolidone (PVP- N-vinyl) on polyvinyl alcohol polymer (PVA- Vinyl Alcohol), ¶29).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Furukawa, as applied to Claim 1, and further in view of Shuhei Takahashi (US 2011/0217845 Al, hereinafter "Takahashi").
Regarding Claim 2 Makoto as modified is silent to the first polishing slurry Si comprising at least 0.001 % water-soluble polymer Pi by weight. However Takahashi teaches the first polishing slurry Si comprises at least 0.001 % water-soluble polymer Pi by weight (the polishing composition contains preferably not less than 0.001 % by mass of the water-soluble polymer, ¶32).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for polishing a silicon substrate from Makoto to include the first polishing slurry Si with at least 0.001 % water-soluble polymer by weight from Takahashi in order to enhance the functions for buffering the surface of a semiconductor substrate from physical polishing action and providing the semiconductor substrate surface with wettability (¶32).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Furukawa, as applied to Claim 1, and further in view of Shuhei Yamada (US 7,204,865 B2, hereinafter "Yamada").
Regarding Claim 9 Makoto as modified by Furukawa discloses the method according to Claim 1, the polishing method commonly applied (Interpreted per applicants disclosure in ¶32) to a high-resistivity silicon substrate wherein the high-resistivity silicon substrate has a resistivity of 1 Q-cm or greater (resistivity of 0.1 Ω · cm or more and less than 100 Ω, ¶106). Makoto as modified is silent as to the polishing method being applied to a low-resistivity silicon substrate, the low- resistivity silicon substrate having a resistivity less than 0.005 Q-cm. 
Regarding the limitation of applying the polishing method to a low resistivity silicon substrate, Yamada teaches a substrate to be polished with a resistivity of less than 0.01 Q-cm that can be used in addition to a high resistivity substrate (see Col. 13, lines 8-15). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Makoto’s method of polishing a silicon substrate to incorporate Yamada’s teaching of a method of polishing a silicon substrate that includes low resistivity and high resistivity since using different resistivity substrates is known in the art and since doing so would allow for convenient treatment of various substrates for different applications.  
Furthermore, it is respectfully noted that Makoto as modified does not limit the use of his polishing method to high resistivity silicon substrates as the range of resistivity disclosed by Makoto goes from .1 Q-cm to less than 100 Q-cm (¶106) and the range for high resistivity substrates in applicants disclosure is 1 Q-cm or more(¶7 and Claim 9). Thus Makoto discloses that this method could be used in silicon substrates with varying resistivity and not limited to high resistivity substrates. Additionally, Yamada teaches a range for the low resistivity silicon substrate that meets the claimed range for the low resistivity substrate of claim 9 and per MPEP 2144.05(I). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. By stating the use of a polishing method on a silicon substrate having a resistivity less than 0.01 Q-cm, Yamada directly teaches the use of a polishing method on a substrate with a resistivity of .005 Q-cm or less (.01 Q-cm or less) and also teaches the use of the same polishing method on a substrate with a resistivity of .01 Q-cm or more to less than a 100 Q-cm meeting the claimed range from the applicant as it teaches the same method of polishing being applied to both a high resistivity silicon substrate and a low resistivity silicon substrate. 
Claims 14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Makoto in view of Furukawa, as applied to Claim 1, and further in view of Yoshio Mori (US 2015/0079789, hereinafter "Mori").
Regarding Claim 14 Makoto as modified discloses the method according to Claim 1, and suggest the mixture of more than one polymer (¶36) but it does not explicitly discloses the water-soluble polymer Pi is a mixture of a water-soluble polymer having a vinyl alcohol-based polymer chain and a water-soluble polymer having an N-vinyl-based polymer chain. 
However Mori teaches the water-soluble polymer Pi is a mixture of a water-soluble polymer having a vinyl alcohol-based polymer chain (PVA) and a water-soluble polymer having an N-vinyl-based polymer chain (PVP) in ¶106 (Mori, Comparative example 3) and Table 4. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to further modify the method for polishing a silicon substrate from Makoto to include the water-soluble polymer being mixture of more than one water-soluble polymer having a vinyl alcohol-based polymer chain and a water-soluble polymer having an N-vinyl-based polymer chain from Mori in order enhance the haze level by providing a lower haze level as disclosed in Table 4 from Mori. 
Regarding Claim 16 Makoto as modified discloses the method of Claim 14, wherein the water-soluble polymer having the vinyl alcohol-based polymer chain has a weight average molecular weight (Mw) of 20x 104 or lower (See ¶39 of Makoto wherein the vinyl alcohol (PF/PVA) is 6x104 in one of their preferable examples, less than 20x 104), and the water-soluble polymer having the N-vinyl-based polymer chain has a Mw of 3 x 104 or higher but lower than the Mw of the water-soluble polymer having the vinyl alcohol-based polymer chain (See ¶39, N-Vinyl based polymer(PC) is in one of their preferable examples is 3x104 which meets at least  3x104 or higher, given the examples in ¶39, the limitations of the N-vinyl-based polymer (PC) and the vinyl alcohol-based polymer (PF/PVA) are met). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723